Píse Cubiam.
The plaintiff Mrs. Mandel brought suit to recover compensation for injuries received by her while alighting from a bus belonging to the defendant company and in which she was a passenger. Her husband joined to recover compensation for the expenses incurred by him by reason of his wife’s injuries and for the loss of her services and society. The jury found a verdict in favor of each of the plaintiffs and we are asked to set this verdict aside upon the ground that it is contrary to the weight of the evidence on the question of the defendant’s liability.
If the testimony submitted on the part of the plaintiffs was a true statement of the facts relating to the happening of the accident, the jury was entirely justified in its action; if the testimony submitted on the part of the defendant was true, no cause of action was proved against him. The jury saw the witnesses called by the respective parties and heard the testimony given by them. They believed the witnesses of the plaintiff and we cannot say that they were not warranted in doing so.
So, believing they were entirely justified in the verdict rendered, the rule to show cause will be discharged.